Case: 19-50603      Document: 00515295760         Page: 1    Date Filed: 02/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                        February 3, 2020
                                      No. 19-50603                       Lyle W. Cayce
                                                                              Clerk

RUBEN XAVIER MARTINEZ, Individually and as next friend of N. M.,

               Plaintiff - Appellant

v.

NEW DEAL INDEPENDENT SCHOOL DISTRICT,

               Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-832


Before DENNIS, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff Xavier Martinez filed suit1 under 42 U.S.C. § 1983 against New
Deal Independent School District on behalf of his son, N.M., alleging that
N.M.’s former school, New Deal High School (New Deal) denied him equal
protection under the law. The thrust of Martinez’s complaint is that after N.M.
transferred to a new school, Cooper High School (Cooper), in the middle of his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Martinez originally filed suit against the University Interscholastic League (UIL),
its executive director, and New Deal. The court dismissed Martinez’s claims against the UIL
and its executive director, and Martinez does not appeal that ruling.
     Case: 19-50603       Document: 00515295760         Page: 2    Date Filed: 02/03/2020



                                      No. 19-50603
sophomore year, New Deal filled out a Previous Athletic Participation form
(PAPF)2 for submission to the UIL3 stating its belief that N.M. was
transferring to Cooper for athletic purposes, while the school did not do the
same for two other similarly situated students who transferred. The PAPF
triggered a process that eventually resulted in N.M. being ineligible to
participate in varsity sports at Cooper for one year.                 The district court
dismissed the suit for failure to state a claim. Martinez appeals.
       “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). We review the district court’s grant of a
motion to dismiss de novo, accepting all well-pleaded facts as true and viewing
them in the light most favorable to the plaintiff. In re Katrina Canal Breaches
Litig., 495 F.3d 191, 205 (5th Cir. 2007).
       “Class-of-one equal-protection claims are ‘an application of the principle’
that the seemingly arbitrary classification of a group or individual by a
governmental unit requires a rational basis.” Integrity Collision Ctr. v. City of
Fulshear, 837 F.3d 581, 587 (5th Cir. 2016) (alterations omitted) (quoting
Engquist v. Or. Dep’t of Agr., 553 U.S. 591, 602 (2008)). To state a “class of
one” claim under the Equal Protection Clause, the plaintiff must allege that:
(1) the defendant intentionally treated plaintiff differently from others
similarly situated, and (2) the defendant lacked a rational basis for the
difference in treatment. Lindquist v. City of Pasadena, 669 F.3d 225, 233 (5th
Cir. 2012).



       2 New Deal had to complete the PAPF in order for N.M. to be eligible to participate in
varsity sports at Cooper.
       3 The UIL is a state-funded organization that coordinates and oversees the extra-

curricular education of Texas public school students in various areas, including athletics.
                                             2
    Case: 19-50603     Document: 00515295760     Page: 3   Date Filed: 02/03/2020



                                  No. 19-50603
       Martinez’s complaint alleges that there are two other students—J.J. and
K.W.—who, like N.M., attended New Deal during their freshman year while
residing outside the school district, participated in athletics at New Deal
during their freshman year, transferred to Cooper during their sophomore
year, and sought to participate in athletics as sophomores at Cooper.
Martinez’s complaint further alleges that New Deal reported to the UIL that
N.M. was transferring for athletic purposes while it did not do the same for
J.J. and K.W., and that no rational basis existed for the disparate treatment.
We conclude the district court was correct to dismiss Martinez’s claim, for two
reasons.
       First, the district court correctly concluded that N.M. was not similarly
situated to J.J. and K.W. The inquiry as to whether a litigant is similarly
situated to others “is case-specific and requires us to consider ‘the full variety
of factors that an objectively reasonable . . . decisionmaker would have found
relevant in making the challenged decision.’”       Lindquist, 669 F.3d at 234
(quoting Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1203 (11th Cir. 2007)).
According to Martinez’s complaint, J.J. and K.W. left New Deal after their
freshman year and before their sophomore year began—i.e. in August 2017.
N.M. left New Deal to transfer to Cooper in the middle of his sophomore year—
in January 2018, after football season ended.         Moreover, the complaint
indicates that J.J. transferred to Cooper when his family moved to that district,
whereas N.M. transferred there after roughly two years of living in Cooper
ISD.    And Martinez pleads that J.J. was denied permission to continue
attending New Deal after moving, which indicates he transferred out of
necessity rather than for athletic reasons. In making its decision to fill out the
PAPF differently for N.M. than for the other two students, New Deal, as an
“objectively reasonable . . . decisionmaker would have found relevant” the
timing and circumstances of the transfer. Id.
                                        3
     Case: 19-50603       Document: 00515295760          Page: 4     Date Filed: 02/03/2020



                                       No. 19-50603
       Second, even assuming that N.M. is similarly situated to J.J. and K.W.,
Martinez fails to allege sufficient facts to support a reasonable inference that
New Deal had no “rational basis” for its differing action. “When applying
rational basis doctrine to a dismissal for failure to state a claim, a . . .
classification must be treated as valid ‘if a court is able to hypothesize a
legitimate purpose to support the action.’” Glass v. Paxton, 900 F.3d 233, 245
(5th Cir. 2018) (quoting Mahone v. Addicks Util. Dist. of Harris Cty., 836 F.2d
921, 934 (5th Cir. 1988)). The question on the PAPF asks the school: “Based
on your knowledge of the student and their circumstances, is this student
changing schools for athletic purposes?”4 Therefore, a rational basis for the
school’s decision is its belief, based on its knowledge of N.M. and his
circumstances, that he transferred for athletic purposes; this belief, even if
erroneous, would provide a rational basis for New Deal’s decision.                        See
Engquist, 553 U.S. at 603 (“There are some forms of state action . . . which by
their nature involve discretionary decisionmaking based on a vast array of
subjective, individualized assessments. In such cases the rule that people
should be ‘treated alike, under like circumstances and conditions’ is not
violated when one person is treated differently from others, because treating
like individuals differently is an accepted consequence of the discretion
granted.”); id. at 613 (Stevens, J., dissenting) (“[T]he Equal Protection Clause
proscribes arbitrary decisions—decisions unsupported by any rational basis—


       4 Though it would generally be considered a matter outside of the pleadings, we
consider the PAPF here because it was attached as an exhibit to New Deal’s motion to
dismiss, referred to in Martinez’s complaint, and is central to Martinez’s claim. See In re
Katrina Canal Breaches Litig., 495 F.3d at 205 (“[B]ecause the defendants attached the
contracts to their motions to dismiss, the contracts were referred to in the complaints, and
the contracts are central to the plaintiffs’ claims, we may consider the terms of the contracts
in assessing the motions to dismiss.”); Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d
285, 288 (5th Cir. 2004) (“Documents that a defendant attaches to a motion to dismiss are
considered part of the pleadings if they are referred to in the plaintiff’s complaint and are
central to her claim.”).
                                              4
    Case: 19-50603    Document: 00515295760    Page: 5   Date Filed: 02/03/2020



                                No. 19-50603
not unwise ones.”); Glass, 900 F.3d at 246 (“[W]hen conceiving of hypothetical
rationales for a [government action], the assumptions underlying those
rationales may be erroneous so long as they are ‘arguable.’”); Da Vinci Inv.,
Ltd. P’ship v. City of Arlington, 747 F. App’x 223, 227 (5th Cir. 2018)
(“Decisions that are imprudent, ill-advised, or even incorrect may still be
rational.” (alteration omitted) (quoting Rossi v. West Haven Bd. of Ed., 359 F.
Supp. 2d 178, 183 (D. Conn. 2005))).
      AFFIRMED.




                                       5